Citation Nr: 0625936	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for elbow disability.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
1984.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The Board notes that a statement submitted by the veteran in 
May  2005, indicating why she believes she is entitled to 
service connection for elbow disability, has been accepted as 
the Substantive Appeal in lieu of the VA Form 9.
FINDING OF FACT

The veteran does not have a current disability of either 
elbow.


CONCLUSION OF LAW

An elbow disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131(West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for elbow 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, to include notice that she submit any 
pertinent evidence in her possession, by letter mailed in 
April 2004, prior to the RO's initial adjudication of the 
claim.  The Board notes that even though the letter requested 
a response within 60 days, it also expressly notified the 
veteran that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by the Secretary within 
one year from the date notice is sent].

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for elbow disability, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for elbow 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

The record reflects that the RO attempted to obtain the 
veteran's service medical records, but was only able to 
obtain copies of her report of examination for enlistment.  
The veteran was requested to provide any service medical 
records in her possession but she apparently has none.  She 
alleges that the National Personnel Records Center has 
informed her that her records are at the Togus VA Hospital, 
but records received from that facility do not include any 
service medical records.  In the Board's opinion, further 
efforts to obtain the veteran's service medical records would 
be futile.  In any event, for the purpose of this decision, 
the Board will assume that the veteran did sustain an elbow 
injury and receive treatment for it in service, as contended.

The veteran has not identified any post-service medical 
evidence that could be obtained to substantiate her claim.  
In fact, she has said that there are no such records.

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to her claim.  The VCAA and the 
pertinent implementing regulation provide, generally, that an 
examination or opinion is necessary if the evidence of record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability, establishes that he suffered an injury or disease 
in service, and indicates that the claimed disability or 
symptoms may be associated with the established injury or 
disease in service, or with another service-connected 
disability, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In the case at hand, the appellant acknowledges that she has 
received no post-service treatment for the claimed 
disability.  Moreover, she has stated that she thinks the 
service injury involved her left elbow, but she is not sure.  
In fact, although requested to do so, she has not specified 
whether she is seeking service connection for disability of 
the left or right elbow.  In addition, although she has 
stated that she has current symptoms, she has not alleged 
that she has had persistent elbow symptoms since service.  
None of the medical evidence of record suggests that the 
veteran currently has an elbow disability.  Consequently, the 
Board has determined that the medical evidence of record is 
sufficient to decide the claim and that VA has no duty to 
provide an examination in this case.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran claims that while she was on active duty in Korea 
in 1981 or 1982, she got out of the shower and slipped on a 
tile floor, injuring one of her elbows in the process.  She 
admits that she doesn't remember which elbow she injured but 
she believes it was the left one.  The veteran claims further 
that she went to the Mash 4077 Clinic to have her elbow 
examined after her fall and that although her elbow was 
bleeding, there were no stitches administered and as far as 
she can remember, her elbow was not X-rayed either.  She 
claims that she was given a bandage and advised to let the 
elbow heal on its own.

The veteran contends that she currently experiences problems 
with her elbow which she believes stem from the injury she 
sustained while on active duty in Korea.  In a VA Form 21-
4138, Statement In Support of Claim, filed in April 2004, the 
veteran claims that her left elbow "gets hot to the touch 
and very sore and stiff."

As mentioned above, there is no post-service medical evidence 
of an elbow disability.  The post-service medical evidence of 
record is limited to VA outpatient records, which document 
treatment for several disorders, but do not even show that 
the veteran complained of any elbow symptom or reported any 
history of elbow problems.

In essence, the evidence of a current elbow disability is 
limited to the veteran's own statements.  This is not 
competent evidence of the claimed disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Service connection for elbow disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


